                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                 )        CASE NO. 1:11CR12-24
                                          )
                      PLAINTIFF,          )        JUDGE SARA LIOI
                                          )
vs.                                       )
                                          )        ORDER ON VIOLATION OF
                                          )        CONDITIONS OF SUPERVISED
                                          )        RELEASE
VINCENT PRICE,                            )
                                          )
                     DEFENDANT.           )


       A final supervised release violation hearing was held on January 29, 2019. The

Court continued the sentencing hearing

       The Court conducted the sentencing hearing on February 5, 2019. Defendant

Vincent Price was present and represented by Attorney Darin Thompson. The United

States was represented by Assistant United States Attorney Damoun Delaviz. United

States Probation Officer Anna Newman was also present at the hearing.

       IT IS ORDERED that the defendant’s term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a term of six (6)

months.

       Upon release from imprisonment, the defendant shall serve a term of supervised

release of one (1) year, with the same terms and conditions of supervised release as

previously ordered, and with the following additional conditions:

       1.     Upon release from custody, the defendant shall reside in a residential
              treatment facility for a period of at least 30 days;
       2.     The defendant must not use or possess alcohol;

       3.     The defendant shall participate in an approved program of substance abuse
              testing and/or outpatient or inpatient substance abuse treatment as directed
              by their supervising officer; and abide by the rules of the treatment
              program. The probation officer will supervise your participation in the
              program (provider, location, modality, duration, intensity, etc.). The
              defendant shall not obstruct or attempt to obstruct or tamper, in any
              fashion, with the efficiency and accuracy of any prohibited substance
              testing.

       The defendant is remanded to the custody of the United States Marshal.


       IT IS SO ORDERED.


Dated: February 5, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                           2
